department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx attn xxxxxx trust f employer m state a plan x bank b dear kk kk kkk kkk kkk e e jul apne ec’ vate this is in response to your request for a ruling dated as supplemented by correspondence dated and your ruling_request was revised and restated on and further supplemented by correspondence dated you request a ruling concerning the use of a_trust agreement hereinafter trust f to fund benefits for plan x an arrangement described in sec_403 of the internal_revenue_code the following facts and representations have been submitted trust f was established on date for the purposes of accepting holding and managing assets of qualified_employer pension and profit sharing plans and other eligible deferred_compensation plans trust f received a favorable group trust determination_letter under revrul_81_100 on date currently participating plans in trust f invest in a selection of nine mutual funds investments in these mutual funds are accounted for separately by fund and by plan there is no commingling of plan assets in trust f requiring the creation of trust units you further represent that separate and distinct mutual_fund accounts are maintained for each participating plan xxxxxxxkx the use of separate fund accounts for each plan participating in trust f makes the accounting for trust f plans indistinguishable from the accounting for separate employer plans you state that plans participating in trust f have the advantage of group buying which eliminates certain commissions and or fees while allowing participants a choice of quality investments employer m a state a nonprofit educational corporation maintains a code sec_401 plan for the benefit of its employees the plan assets of employer m's code sec_401 plan are held in trust f employer m also sponsors plan x an arrangement described in sec_403 of the code for some of its itis employees employer m desires to have its plan x funds held by trust f represented that plan x assets will be pooled with other plan assets in trust f for investment purposes only trust f provides that assets held in trust f shall not be used or diverted to any purpose other than to the exclusive benefit of the employees who are entitled to benefits under the various employer plans you represent that trust f is best described as a common collective trust the trustee of trust f is bank b a national bank regulated supervised and subject_to periodic examination by state and or federal agencies all assets held by trust f are titled to bank b pursuant to the terms of trust f you further represent that trust f has made annual filings of the information required on form_5500 with the department of labor designating trust f as a common collective trust based upon the aforementioned facts the following ruling has been requested lf trust f pools the assets of plan x a tax-sheltered annuity arrangement sponsored by employer m that otherwise satisfies the requirements of sec_403 of the code with i other code sec_401 assets including pension profit-sharing and stock_bonus_plans ii government plans and iii individual_retirement_accounts plan x as sponsored by employer m will not fail to satisfy the requirements of sec_403 of the code sec_401 of the code provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit sharing plan of an employer for the exclusive benefit of its employees or their beneficiaries will constitute a qualified_trust if among other requirements contributions are made to the trust by such employers or employees or both for the purpose of distributing to such employees or their beneficiaries corpus and income of the fund accumulated by the trust in accordance with the plan sec_401 requires that trust assets be used exclusively for such purposes prior to satisfaction of all liabilities under the plan in revrul_81_100 the service ruled that a group trust holding assets contributed to a_trust under two or more plans can be exempt from tax under xxxkxxxxxx sec_501 of the code the exemption of the group trust is derived from the tax-qualified status of the participating plans under sec_401 in order to obtain such exempt status five requirements are imposed the group trust must be adopted as part of the participating plan _ - participation in the group trust must be limited to qualified_plans the trust instrument must preclude use of a participating plan's equitable interest in the trust for any purpose other than the exclusive benefit of participants and beneficiaries under the plan the trust instrument must preclude assignment of a participating plan's interest in the trust and the group trust must be created or organized in the united_states and maintained as a domestic_trust similar requirements apply if funds held in individual_retirement_accounts that comply with sec_408 of the code are invested in the group trust the result of these requirements is that assets held in the group trust are subject_to the same requirements concerning their use and the benefits they provide as are the assets directly held by the participating plans and individual_retirement_accounts sec_403 of the code provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the plan meets the requirements of sec_401 sec_403 of the code further provides that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code nothing in the internal_revenue_code nor the income_tax regulations thereunder would prevent an arrangement such as described herein to result in an arrangement being one other than one as described under sec_403 of the code the arrangement herein described is analogous to the facts as described in revrul_81_100 wherein individual trusts were combined into a group trust accordingly with respect to your ruling_request we conclude that if trust f pools the assets of plan x a sec_403 annuity arrangement sponsored by employer m that otherwise satisfies the requirements of sec_403 of the code with i other code sec_401 assets including pension profit-sharing and stock_bonus_plans ii government plans and iii individual_retirement_accounts the commingling of the assets of plan x with assets from the above enumerated plans will not result in plan x failing to satisfy the requirements of sec_403 of the code by correspondence dated date you withdrew ruling_request number two of your revised and restated ruling dated date this ruling is based on the assumption that plan x meets the requirements of sec_403 of the code further this ruling does not express an opinion as to the status of trust f under revrul_81_100 additionally this ruling does not express any opinion as to the qualified status of any plans participating in trust f under sec_401 of the code sec_401 of the code or sec_408 of the code should you have any questions please contact ep ra t2 - sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures copy of this letter deleted copy and notice cc
